Citation Nr: 1503139	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing was prepared and associated with the claims file.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with depression and anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for diabetes mellitus, bipolar disorder, and an acquired psychiatric disorder.

The Veteran contends that his diabetes mellitus is a result of Agent Orange exposure during his active duty service in Vietnam and Thailand. 
 
The record reflects that the RO attempted to verify whether the Veteran had any service in the Republic of Vietnam.  The Veteran's personnel records do not document that the Veteran was in Vietnam or Thailand.  However, these records show that the Veteran was a part of "Project Arc-Light" while serving in the 4258 Strategic Wing Unit from January 1968 to October 1968.  Additionally, the Veteran's DD-214 notes that he had one year and two months of foreign and/or sea service.  It is unclear to the Board if the Veteran's unit was deployed to Thailand and/or Vietnam for "Project Arc-Light."  Therefore, further steps should be taken to verify the Veteran's active service deployment history, to include obtaining the Veteran's unit history records.  Additionally, the Veteran testified that he had a temporary duty assignment to Vietnam from October 1967 to December 1967 for which he received combat pay.  The Board notes that an attempt to obtain the Veteran's pay records to verify combat payments should be made through the Defense Finance and Accounting System (DFAS).

Additionally, the Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as of result of serving in Vietnam at Da Nang.  Specifically, the Veteran reported that he was under fire while assisting in picking up body bags in Vietnam.  Furthermore, the Veteran contends that his pre-existing bipolar disorder was aggravated by his PTSD.

VA treatment records show diagnoses of PTSD, anxiety, depression, and bipolar disorder.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of an in-service incident and current treatment for acquired psychiatric disorders, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's acquired psychiatric disorder.  The Veteran's enlistment examination report is negative, and there is no separation examination report. Although the Veteran has been seeking treatment from the VA for these conditions, it remains unclear to the Board whether the Veteran's acquired psychiatric disorder(s) is related to any aspect of his military service.  A VA examination and medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disorder(s) is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA treatment records are up to date. 

2) Contact DFAS and/or any other appropriate entity to obtain the Veteran's pay records for October 1967 to December 1967, and January 1968 to October 1968.  Specifically, the AMC should ascertain if the Veteran was receiving combat duty pay during these time periods.  The claims folder should document the efforts made to obtain this information along with any response provided by DFAS and any other appropriate entity.  If no records are available, the claims folder must be annotated to reflect this fact.

3) Additionally, the AMC should request that JSRRC and/or any other appropriate entity provide any available information that might corroborate the Veteran's alleged in-service stressor from his time served, to include a copy of the Veteran's unit (4258 Strategic Wing) history during "Project Arc-Light" from January 1968 to October 1968.  Specifically, the Board is interested in where the unit was deployed and any temporary duty assignments to Vietnam.  

4) The AMC should schedule the Veteran for a VA examination to determine whether any of his current acquired psychiatric disorders are related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should address the following:

A. Please identify all of the Veteran's psychiatric diagnoses.  Specifically state whether the Veteran has a current diagnosis of PTSD.

B. If a diagnosis of PTSD is appropriate:

The examiner should specify (1) whether the alleged stressor in the examiner's opinion was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

The examiner should also specify whether 
(1) The Veteran's alleged stressor resulted in a response by the Veteran which involved a psychological or psycho-physiological state of fear, helplessness or horror.  2) If so, whether such stressor was sufficient to result in a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

C. If the examination results in a psychiatric diagnosis other than PTSD:

1.  The examiner should offer an opinion as to the etiology of each non-PTSD psychiatric disorder, to include whether it is at least as likely as not (at least a 50-50 probability) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service disease, event, or injury.  

2.  Additionally, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that any bipolar disorder was (i) caused or (ii) aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his other diagnosed acquired psychiatric disorders.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

